COURT CF APPEALS DIV ]
                                                         STATE OF WASIilMGTO;'

                                                         2013 SEP 30 AH 9:24




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 DIVISION ONE
                      Respondent,
                                                 No. 68421-3-1
                 v.



JORDAN J. PORTCH,                                 UNPUBLISHED OPINION

                      Appellant.                  FILED: September 30, 2013


       Dwyer, J. - Jordan Portch appeals from his conviction for residential

burglary and tampering with physical evidence. He contends that the trial court

violated the attorney-client privilege and work product doctrine when it permitted

a defense investigator to testify about his investigation into an alibi defense. But

to the extent the investigator's testimony involved information that the defense

had voluntarily disclosed when it notified the State of its planned alibi defense,

Portch has waived the right to assert the privileges. And Portch has failed to

demonstrate that the remainder of the investigator's testimony disclosed any

confidential attorney-client communications or defense theories. Portch's

challenge to the joinder of charges for trial is also without merit. We affirm.
No. 68421-3-1/2



                                        I


      Jordan Portch and Megan Gates began dating in late 2009. From

February 2010 until the couple broke up in May 2010, Portch lived with Gates in

the Lynnwood home she shared with her parents.

      On the afternoon of January 14, 2011, Lynnette Gates, Megan's mother,

was at home watching television in an upstairs bedroom. At about 4:30 p.m., the

family's two dogs suddenly jumped off the bed and ran downstairs. When she

heard a rustling noise, Lynnette thought the dogs had gotten into the garbage

and went to investigate.

      At the bottom of the stairs, Lynnette encountered Portch in the hallway.

Portch was wearing a dark, possibly leather, coat and dark jeans. When

Lynnette asked what he was doing in her house, Portch shuffled around briefly
without responding and then ran toward the rear ofthe house. Lynnette followed
and saw Portch leave through a broken sliding glass door. Shattered glass from

the door lay on the carpet and back deck. Lynnette called 911.
       At about the same time, Rebecca Tindall, a neighbor, was walking her dog

near the Gates's home. She noticed a late-model blue sedan parked in an

unusual spot. The car had a dent near the front passenger side. The engine
appeared to be running, and someone was sitting in the front passengerseat. A
man wearing dark jeans and a leather jacket suddenly sprinted past Tindall, got

into the car, and drove off.
No. 68421-3-1/3



      The State charged Portch with one count of residential burglary.

      Prior to trial, defense counsel notified the State that Portch would present

an alibi defense. See CrR 4.7(b)(2)(xii). Defense counsel also provided what

purported to be a body shop repair estimate for Portch's car. The one-page

document, dated December 10, 2010, recorded the mileage on Portch's car as

115,721. The defense also informed the State that Joel Martin, a defense

investigator, had inspected Portch's car after charges were filed, taken

photographs, and recorded an odometer reading of 115,726. Based on the

distance from the body shop to the Gates's home, the defense indicated it would

use the odometer evidence to establish that Tindall could not have seen Portch's

car after the burglary on January 14, 2011.

       Upon further investigation, the State discovered that shortly before the
initial trial date, Portch asked Shayne Hedahl, the owner of the body shop, to

delete the estimate from the shop's computer system. Hedahl complied with the

request. Portch later returned and asked Hedahl to recreate the estimate.
Initially, Hedahl could not reproduce the estimate, but he later found a way to
recover the data. The restored estimate, which consisted of several pages,

reflected an odometer reading of 114,979 on December 10, 2010, and noted
damage to the right front side panel of Portch's car, consistent with Tindall's
observations. Some evidence indicated that Portch told the body shop

employees that his attorney had asked him to have the estimate removed. The
No. 68421-3-1/4



State asserted that Portch's actions after the burglary charge were relevant to

show a consciousness of guilt.

      The trial court ruled that any statements Portch voluntarily made to the

body shop employees about his attorney having requested destruction of the

evidence were admissible and fell outside the attorney-client privilege. Based on

the potential conflict, the court allowed defense counsel to withdraw and

appointed new counsel.

       The State then amended the information to add charges of tampering with

physical evidence and tampering with a witness. The trial court denied Portch's

motion to sever the tampering counts.

       Portch moved to preclude the State from calling Joel Martin as a witness.

The State intended to question Martin about his investigation into Portch's alibi

defense, including the body shop estimate and the related evidence involving the
odometer reading on Portch's car. Defense counsel objected, arguing that

Martin's testimony would violate both the attorney-client privilege and the work
product doctrine. The defense also maintained that Martin's testimony was not
relevant because it no longer planned to introduce the odometer evidence as part

of Portch's alibi defense.

       The trial court denied Portch's motion, concluding that Martin's proposed

testimony fell outside the scope ofthe attorney-client privilege and the work
product doctrine and that Portch had waived any privileges by asserting the alibi
No. 68421-3-1/5



defense. The court also ruled that Martin's testimony remained relevant even

though Portch was now relying on different evidence to support his alibi defense.

        At trial, Martin testified about his investigation of the body shop estimate

and the odometer readings on Portch's car. On behalf of the defense, Martin

testified that he prepared a photomontage and showed itto Rebecca Tindall, who

identified someone other than Portch as the man she saw running after the

burglary.

        Ryan Danekas testified that he had known Portch since elementary school
and continued to "hang out" with him about once a month. Danekas recalled that

he got off work on the morning ofJanuary 14, 2011, and that Portch drove over
to his apartment on a motorcycle at about 11:00 a.m. The two then "sataround,
hung out, [and] talked." At about 4:00 p.m., Danekas and Portch walked to a
nearby convenience store to buy soft drinks. Danekas estimated that Portch left
the apartment at about 7:00 p.m.

        The jury found Portch guilty as charged of residential burglary and
tampering with physical evidence.1




        1The trial court dismissed the witness tampering charge at the conclusion of the State's
case.
No. 68421-3-1/6




       Portch contends that the trial court violated the attorney-client privilege

and the work product doctrine when it permitted the defense investigator to testify

about his investigation into the odometer readings on Portch's car. But because

the defense had previously disclosed the essence of Martin's testimony when it

provided the State with details about the alibi defense, Portch has failed to

demonstrate any error.

       The attorney-client privilege, codified in RCW 5.60.060, "protects

confidential attorney-client communications from discovery so clients will not

hesitate to fully inform their attorneys of all relevant facts." Barry v. USAA, 98

Wn. App. 199, 204, 989 P.2d 1172 (1999). But the privilege is generally limited

to communications between attorney and client; it does not generally extend to

"communications between an attorney and a third party on a client's behalf, nor

does it protect materials compiled by an attorney from outside sources on a

client's behalf." 5A Karl B. Tegland, Washington Practice: Evidence Law and

Practice § 501.10, at 145-46 (5th ed.2007).

       Portch contends that Martin was "privy to confidential attorney-client

communications" and that his entire testimony was protected because it was "a

direct result of this privilege." But he fails to identify any specific portion of

Martin's testimony that violated the privilege.
No. 68421-3-1/7



       Martin testified that he was assigned to investigate Portch's alibi defense

by defense counsel and that he served a subpoena on Scott Hardy, the body

shop employee who had prepared the original estimate for Portch on December

10, 2011. But Martin did not know the subject of Hardy's testimony. As part of

his investigation, Martin also took pictures of Portch's car and the current

odometer reading and compared the current reading with the reading on the

estimate. He then determined the driving distance between the body shop and

the Gates's home. Martin also interviewed Hedahl, the body shop owner, who

gave him a copy of the recreated complete estimate with the lower odometer

reading.

       Martin's testimony focused primarily on his own actions in investigating the

estimate and mileage issues. The testimony did not reveal any direct or implicit

communications between Portch and defense counsel. At one point, when

Martin volunteered something that Portch had told him, the trial court sustained

the defense objection. The trial court also sustained objections to questions

about why Martin was no longer an investigator for Portch and how Martin would

have testified in support of the original alibi claim. Under the circumstances,

Martin's testimony did not reveal any confidential communications. The trial

court properly concluded that the testimony did not violate the attorney-client

privilege.
No. 68421-3-1/8




      Portch also contends that Martin's testimony violated the work product

doctrine. "The work product doctrine protects from discovery an attorney's work

product, so that attorneys can 'work with a certain degree of privacy and plan

strategy without undue interference.'" State v. Pawlvk. 115 Wn.2d 457, 475, 800

P.2d 338 (1990) (quoting Coburn v. Seda. 101 Wn.2d 270, 274, 677 P.2d 173

(1984)). The doctrine applies to "research, . . . records, correspondence, reports

or memoranda to the extent that they contain the opinions, theories or

conclusions of investigating or prosecuting agencies." CrR 4.7(f)(1); Pawlvk, 115

Wn.2d at 477. But the voluntary disclosure of work product to a third party

generally results in a waiver of the privilege. See Limstrom v. Ladenburg, 110

Wn. App. 133, 145, 39 P.3d 351 (2002).

       Portch's arguments on work product rest solely on Martin's identity as a

defense investigator. In argument before the trial court, Portch did not dispute

the fact that Martin's proposed testimony involved information that had already

been disclosed to the State in conjunction with the defense's claim of alibi,

including the nature of the alibi defense, the original body shop estimate, the

potential defense witnesses that Martin had subpoenaed, and the photos of
Portch's car and odometer. Portch has not addressed the substance of Martin's

testimony or identified any testimony disclosing defense "opinions, theories or
No. 68421-3-1/9



conclusions" that had not already been voluntarily disclosed. The trial court

properly determined that Portch had waived any work product privilege.

                                           IV


       Citing State v. Garza. 99 Wn. App. 291, 994 P.2d 868 (2000), Portch

contends that the trial court violated his Sixth Amendment right to counsel when

it permitted the State to call the defense investigator as a witness. But Garza

involved a potential "'intentional intrusion into the attorney-client relationship'"

when jail officers searched inmates' legal materials. Garza, 99 Wn. App. at 299

(quoting Shillinqerv. Haworth. 70 F.3d 1132, 1142 (10th Cir. 1995)). Because

Portch has failed to demonstrate any violation of the attorney-client privilege or

work product doctrine, Garza has no application to the facts of this case.

Moreover, our Supreme Court has rejected the contention that the attorney-client

privilege is part of the Sixth Amendment right to counsel. Pawlvk. 115 Wn.2d at

468-69.

                                           V


       Portch contends that the trial court erred in permitting joinder of the

burglary and tampering offenses and denying his motion for severance. Because

Portch failed to renew the motion to sever before the close of trial, he has waived

the issue of severance. State v. Bryant, 89 Wn. App. 857, 864, 950 P.2d 1004

(1998). Consequently, only the issue of joinder is preserved for review. Bryant.

89 Wn. App. at 865. The question of whether multiple offenses are properly
No. 68421-3-1/10



joined "is a question of law subject to full appellate review." Bryant. 89 Wn. App.

at 864.


          Portch concedes that joinder of the burglary and tampering charges was

proper under CrR 4.3(a)(1) and (2) because the offenses involved "the same or

similar character" or were "a series of acts connected together." He contends,

however, that joinder was unfairly prejudicial because the evidence was not

cross-admissible and likely caused the jury to cumulate evidence to find guilt.

       The joinder of multiple offenses may prejudice the defendant because:

          "(1) [the defendant] may become embarrassed or confounded in
          presenting separate defenses; (2) the jury may use the evidence of
          one of the crimes charged to infer a criminal disposition on the part
          of the defendant from which is found his guilt of the other crime or
          crimes charged; or (3) the jury may cumulate the evidence of the
          various crimes charged and find guilt when, if considered
          separately, it would not so find."


State v. Bvthrow. 114 Wn.2d 713, 717, 790 P.2d 154 (1990) (quoting State v.

Smith. 74 Wn.2d 744, 755, 446 P.2d 571 (1968) vacated in part. 408 U.S. 934,

92 S. Ct. 2852, 33 L. Ed. 2d 747 (1972), overruled on other grounds in State v.

Gosbv. 85 Wn.2d 758, 539 P.2d 680 (1975)). Factors that offset the potential

prejudice of joinder include: "(1) the strength of the State's evidence on each

count; (2) the clarity of defenses to each count; (3) the court's instruction to the

jury as to the limited purpose for which it was to consider the evidence of each

crime; and (4) the admissibility of the evidence of the other crimes even if they



                                           -10-
No. 68421-3-1/11



had been tried separately or never charged or joined." State v. Eastabrook. 58

Wn. App. 805, 811-12, 795 P.2d 151 (1990).

       Here, the charges were based primarily on eyewitness testimony. The

relatively strong evidence supporting each charge reduced the possibility that the

jury might base its "finding of guilt on any one count on the strength of the

evidence of another." Bvthrow, 114 Wn.2d at 721-22. Portch's defenses were

also clear and distinct. He claimed that he was not the intruder at the Gates's

home and that the State had failed to prove that any tampering occurred. In

addition, the instructions directed the jury to consider each count separately and

provided that the "verdict on one count should not control [the] verdict on any

other count." Instruction 2; see also 11 Washington Practice: Washington

Pattern Jury Instructions: Criminal 3.01 (3d ed. 2008); Bvthrow. 114 Wn.2d at

723. We must presume that the jury followed those instructions. State v.

Howard, 52 Wn. App. 12, 24, 756 P.2d 1324 (1988). Finally, contrary to Portch's

assertions, the trial court correctly determined that the evidence was cross

admissible. See State v. Sanders, 66 Wn. App. 878, 885-86, 833 P.2d 452

(1992) (in prosecution for rape and witness tampering, fact of rape charge

admissible in separate witness tampering trial to show why the tampering

occurred; evidence of witness tampering admissible in separate rape trial to

show consciousness of guilt).




                                        -11-
No. 68421-3-1/12



        Under the circumstances, the concern for judicial economy clearly

outweighed the potential prejudice. See Bvthrow, 114 Wn.2d at 723. The trial

court properly joined the charges for trial.2

       Affirmed.




We concur:




         2The State contends that contrary to our decision in Bryant, Portch also waived any right
to challenge the prejudice resulting from joinderwhen he failed to renew his severance motion.
Because the offenses were properly joined, we do not address this contention.


                                               -12-